939 So.2d 221 (2006)
SABIR ABDUL-HAQQ YASIR, Petitioner,
v.
JAMES R. McDONOUGH, Respondent.
Case No. 1D06-1516.
District Court of Appeal of Florida, First District.
Opinion filed October 11, 2006.
Sabir Abdul-Haqq Yasir, pro se, Petitioner.
Charlie Crist, Attorney General, and Shelly L. Marks, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner seeks review by certiorari of the trial court's orders (1) denying his petition for a writ of mandamus challenging a forfeiture of gain time in his prison disciplinary proceeding and (2) imposing a lien on his inmate trust account to cover court costs and fees. Because the trial court afforded petitioner due process of law and did not depart from the essential requirements of law when it denied his petition for a writ of mandamus, we deny that portion of his petition for a writ of certiorari on the merits. However, because, as respondent correctly concedes, the action in the trial court was a collateral criminal action as that term is defined in Schmidt v. Crusoe, 878 So. 2d 361 (Fla. 2003), we grant the petition to the extent it seeks to have the order placing a lien on his inmate trust account vacated. See Cason v. Crosby, 892 So. 2d 536 (Fla. 1st DCA 2005).
WEBSTER, VAN NORTWICK, and PADOVANO, JJ., CONCUR.
NOT FINAL UNTIL TIME EXPIRES TO FILE MOTION FOR REHEARING AND DISPOSITION THEREOF IF FILED.